Citation Nr: 0327848	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence,
Rhode Island



THE ISSUE

Entitlement to service connection for a claimed dental 
condition due to trauma, for purpose of obtaining VA dental 
treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from January 1969 to December 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the RO.  

In January 2001, the Board found new and material evidence to 
reopen the veteran's claim and remanded the case to the RO 
for additional development of the record.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in May 2003.  



FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
dental disability, a dental condition that aggravates a 
service-connected disability, a service-connected disability 
rated as 100 percent disabling, or a total compensation 
rating based on individual unemployability; he was not a 
prisoner of war or in receipt of benefits under 38 U.S.C.A. 
chapters 17 or 31.  

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma; nor is he shown 
to have applied for treatment within one year of discharge 
from service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a dental disability due 
to combat or other in-service trauma.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.381, effective prior to and 
as of June 8, 1999.  

2.  The veteran does not meet the criteria for eligibility to 
VA dental treatment.  38 C.F.R. § 17.161 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  The record contains sufficient information and 
opinions to decide the claim for service connection for a 
claimed dental condition due to trauma, for purpose of 
obtaining VA dental treatment.  

It appears that some of the veteran's dental records 
immediately following service are unavailable.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The service dental records have 
been obtained and associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in October 2002.  A 
supplemental duty to assist letter was sent to the veteran in 
July 2003.  Also in July 2003, the veteran indicated that he 
had nothing more to submit and that his case should proceed.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for a Claimed Dental Condition Due to 
Trauma,
for Purpose of Obtaining VA Dental Treatment

A.  Factual Background

The service medical records at the time of the veteran's 
enlistment examination in January 1969 show that his teeth 
were not examined.  

A careful review of service dental records at the time of the 
veteran's initial dental examination in January 1969 reveals 
that teeth numbering 5, 12, 17, 21, 28, and 32 were missing, 
and that tooth 9 had a root canal.  The veteran also had 
caries or defects of teeth numbering 2, 3, 14, 15, 18, 19, 
29, 30, and 31.  The presence of a lesion was noted over the 
roots of teeth 9 and 10.  

The service dental records show that the veteran underwent an 
endodontic evaluation in February 1969.  An endodontist noted 
at the time that the "endo" [filling] in tooth 9 was 
sufficient; tooth 9 was twice bleached in March 1969, with a 
temporary restoration being placed each time on the tooth.  
The records show that the veteran underwent additional dental 
treatment to fill cavities or repair defects.

In October 1970, the veteran underwent another endodontic 
evaluation.  The endodontist noted that tooth 9 had 
previously been filled in a civilian practice.      X-ray 
studies revealed a large radiolucent area over teeth 9 and 
10.  The canal of tooth 8 appeared to be obliterated.  The 
endodontist noted that an attempt would be made to refill 
tooth 9.

The service medical records at the time of the veteran's 
discharge examination in December 1970 show that tooth 9 was 
restorable.  No trauma is shown to the mouth or teeth in 
service.

An intraoral examination in June 1999 revealed that the 
veteran was missing teeth numbering 4, 9, 10, 13, and 29.  
Defective amalgam restoration was noted on teeth numbering 1, 
14, 30, 31, and 32.  There was periodontal disease between 
teeth numbering 5, 1 and 2, 14 and 15, 15 and 16, and around 
19. 

Records show that a four-unit dental prosthesis had been 
placed between teeth numbering 5, 8-(9)-(10)-11.  The dental 
bridge had a defective facial plastic restoration on tooth 8, 
with an open crown margin on tooth 11, which created a loss 
of stability.  X-ray studies revealed a large bony defect in 
the area of the missing teeth 9 and 10.  

A dental statement received in April 2002 from the veteran's 
dentist indicates that an oral surgeon had extracted the 
veteran's maxillary left central and lateral (teeth 9 and 10) 
in 1976.  The statement indicates that the teeth were lost 
due to a bleaching procedure attempted in 1969, in which 
bleaching solution and some cotton were inadvertently left in 
the teeth for several years.  A four-unit dental bridge (8-9-
10-11) was constructed in 1977.  The veteran's dentist 
indicated that the bridge should be replaced to restore the 
veteran's oral condition to its original condition and 
function.  

The veteran underwent a VA examination in April 2003.  His 
service dental records were reviewed.  The VA examiner noted 
that the cyst over the roots of teeth 9 and 10 was present 
before the bleaching procedures in service.  The veteran also 
reported that he had problems with tooth 9, beginning at age 
eight, when he fell on the tooth while climbing stairs.  A 
root canal was completed at the time.  The VA examiner noted 
that the root canal did not facilitate the healing in the 
area.  

With respect to the bleaching procedure, the VA examiner 
added that it was customary to place a bleaching agent on a 
small cotton pellet, which is left in place for a week.  The 
process is repeated a week later to further whiten the tooth.  

The VA examiner noted that, in this case, a temporary 
restoration was placed to seal the canal.  The service dental 
records also reflect that the endodontist did not plan to 
extract any teeth in October 1970, but had planned to re-
treat the root canal in tooth 9.  The VA examiner noted that 
this was never accomplished.  

Upon examination, teeth 9 and 10 were noted as missing and 
replaced by a bridge from teeth 8-9-10-11.  There was no 
limitation of inter-incisal range of motion.  There was 
minimal loss of some bone at the site of the cyst, which was 
noted as not functionally significant.  The diagnosis was 
that of missing teeth 9 and 10, currently replaced with a 
marginally acceptable fixed bridge.  

In an addendum report dated in May 2003, the VA examiner 
noted that the bleaching agent used to lighten teeth became 
inert in three to four days, which was the reason for a 
repeat procedure.  

The VA examiner also opined that, in as much as the lesion 
was already present upon the veteran's entry into service, it 
was at least as likely as not that expansion of the lesion 
was its natural progress.

The VA examiner also indicated that the obliteration of the 
canal in tooth 8 was a slow process that involved 
calcification of the pulp space in the tooth and almost 
certainly the result of the original trauma at age eight.  It 
was also the opinion of the VA examiner that it was not at 
least as likely as not that the cyst was further aggravated 
by the leaving behind of the cotton pellet.  

The private dental records received in May 2003 reflect that 
a bridge was inserted between the veteran's teeth 8-9-10-11 
in 1977.  

The testimony of the veteran at a hearing in May 2003 was to 
the effect that, after his discharge from service, he went to 
a VA clinic and was told that the cyst in his mouth had to be 
removed.  The clinicians at that time were trying to decide 
whether the veteran's teeth could be saved, if the entire 
cyst and surrounding tissue were removed.  The veteran 
finally went to a private dentist and oral surgeon for 
removal of the cyst and tooth extractions.  

In a statement received in July 2003, the veteran's dentist 
indicates that it was quite possible that the cotton pellet 
left in the veteran's tooth for a number of years could have 
caused trauma to tooth 9.  

The statements of the veteran in the claims folder are to the 
effect that, in 1969, it was discovered by a field dentist in 
North Carolina that one of his teeth did not have the proper 
filling.  Upon further investigation, cotton was found in the 
root canal.  The veteran states that he was discharged from 
service before anything could be done to correct the problem 
with his tooth and cyst.  
 
In a July 2003 rating decision, the RO granted service 
connection for a noncompensable dental condition for tooth 8 
and for an alveolar abscess over teeth 9 and 10, for dental 
treatment purposes.  No dental trauma was noted.  


B.  Legal Analysis 

The provisions of 38 C.F.R. § 3.381(a) in effect prior to 
June 8, 1999, provide that service connection will be granted 
for a dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  38 C.F.R. § 3.381(a) (1998).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

The foregoing regulations were combined into a new version of 
38 C.F.R. § 3.381, effective on June 8, 1999, to clarify 
requirements for service connection of dental conditions and 
to provide that VA will consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  64 Fed. Reg. 30392-30393 
(1999) (codified as 38 C.F.R. § 3.381).  

The regulation now provides that treatable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, the Board notes that there has 
been no substantive change in the legal provisions that would 
affect the outcome of the present case.  See 38 C.F.R. 
§ 3.381; 64 Fed. Reg. 30392-30393 (1999).  Thus neither 
version is more favorable to the veteran.  

To be eligible for outpatient dental treatment, at VA 
expense, a veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  In this case, the veteran has not demonstrated any 
trauma to his mouth or teeth in service.  

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  

The service dental records show that the veteran was missing 
6 teeth when he entered service in 1969 and that 1 tooth had 
a root canal; several more teeth had defects or disease.  

The only dental treatment performed in service appears to be 
the bleaching of a tooth and application of a temporary 
restoration, as well as the filling of cavities or the repair 
of defects.  

The service records do not suggest any dental trauma to any 
teeth.  The overall evidence does not suggest that any dental 
condition in service was associated with trauma.  

The VA interpretation has been that, as trauma is used in the 
context of wounds, mere dental treatment or cracking a tooth 
while eating is not sufficient.  Similarly, broken bridgework 
due to injury is not dental trauma; it must be the injury of 
a natural tooth.  Nor does the term "service trauma" 
include the intended effects of treatment provided during the 
veteran's military service.  See VAOPGCPREC 5-97.  

Moreover, treatment during service, including the filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  38 C.F.R. § 3.381(c).  

While post-service dental records show that the veteran's 
current bridge is defective and in need of replacement, the 
Board finds that he has no existing dental condition 
attributed to service trauma.  

The Board notes that tooth 8 was shown as normal at the time 
of the veteran's initial dental examination in 1969.  The 
evidence shows the obliteration of its canal in a slow 
process, likely during the veteran's period of active 
service.  The evidence does not show that the obliteration of 
tooth 8's canal in service was due to trauma.  

Likewise, the cyst over the roots of teeth 9 and 10 noted at 
entry was shown to be in need of removal at the time of the 
veteran's discharge from service, or soon thereafter as 
reported by the veteran.  Tooth 9 was noted as restorable at 
that time.  Here, neither the intended effects of restoring 
tooth 9, nor the failure to do so, in the Board's opinion, 
constitute service trauma.  Accordingly, the Board finds no 
evidence of trauma shown to any teeth in service.  

While the RO has granted service connection for a 
noncompensable dental condition for tooth 8 and for an 
alveolar abscess over teeth 9 and 10, for dental treatment 
purposes in July 2003, a dental condition related to service 
that is due to causes other than a combat wound or trauma is 
typically subject to the limitations of one-time treatment 
and timely application after service.  38 C.F.R. § 17.161(c).  

The veteran is also ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The veteran 
has not reported, nor does the record show a dental 
disability that could be compensable.  See 38 C.F.R. § 4.150.  
Therefore, he would not be eligible for Class I dental 
treatment.  

The veteran was discharged from service prior to September 
30, 1981, and the evidence does not show that he applied for 
dental benefits within one year of service discharge; thus he 
is ineligible for Class II dental treatment.  

As just discussed, he does not have a noncompensable service-
connected dental disorder resulting from service trauma or 
combat wounds.  He is, therefore, ineligible for Class II(a) 
dental care.  

He is not shown to have been a prisoner of war and therefore 
is ineligible for Class II(b) or II(c) dental care.  

While the veteran has made a prior application for dental 
benefits, he has not been denied replacement of missing teeth 
which were lost during service and is not eligible for 
Class II(R) (Retroactive) treatment.  

The evidence does not show that the veteran has a dental 
condition that aggravates a service-connected disability; 
neither does the veteran have a service-connected disability 
rated as 100 percent disabling or a total compensation rating 
based on individual unemployability.  Therefore, he is not 
eligible for Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. chapter 17.  

Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment.  

The preponderance of the evidence is against the claim of 
service connection for a dental condition due to trauma, for 
the purpose of obtaining outpatient dental treatment, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107.  



ORDER

Service connection for a dental condition due to trauma, for 
the purpose of VA dental treatment, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



